                                                           Case 2:19-cv-00752-JAM-JDP Document 168 Filed 10/15/20 Page 1 of 1


                                                       1

                                                       2

                                                       3

                                                       4

                                                       5

                                                       6

                                                       7

                                                       8                               UNITED STATES DISTRICT COURT

                                                       9                              EASTERN DISTRICT OF CALIFORNIA

                                                      10

                                                      11   MARY KUNTZ, as Successor-in-           )     Case No. 2:19-CV-00752-JAM-EFB
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON PURCELL LLP




                                                           Interest to WILLIAM KUNTZ,             )
                        222 RUSH LANDING ROAD




                                                      12                                          )     ORDER GRANTING PLAINTIFFS’ REQUEST
                          ATTORNEYS AT LAW




                                                           Deceased,                                    FOR AN EXTENSION OF TIME TO FILE
                                                                                                  )
                              (415) 898-1555
                              P O BOX 6169




                                                      13                                          )     DISPOSITIONAL DOCUMENTS PURSUANT
                                                                        Plaintiffs,               )     TO LOCAL RULE 160
                                                      14                                          )     _______________________________________
                                                           vs.                                    )
                                                      15                                          )
                                                           JOHN CRANE INC., et al.,               )
                                                      16                                          )
                                                                                                  )
                                                      17                Defendants.               )

                                                      18

                                                      19               Based on good cause shown, Plaintiff’s Request for an Extension of Time to File
                                                      20   Dispositional Documents Pursuant to Local Rule 160 is hereby GRANTED.
                                                      21               Parties’ new deadline to file dispositional documents is January 18, 2021.
                                                      22   IT IS SO ORDERED.
                                                      23

                                                      24
                                                           DATED: October 14, 2020                     /s/ John A. Mendez
                                                      25                                               THE HONORABLE JOHN A. MENDEZ
                                                      26                                               UNITED STATES DISTRICT COURT JUDGE

                                                      27

                                                      28
                                                                                                         1
                                                           ORDER GRANTING PLAINTIFF’S REQUEST FOR AN EXTENSION OF TIME TO FILE DISPOSITIONAL
                                                           DOCUMENTS PURSUANT TO LOCAL RULE 160
